DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “the another insight;” however, antecedent basis has not been established for “another insight.” Applicant’s attention is drawn to this error. 

Claim Rejection – 35 U.S.C. 102

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.
	
Claims 1 – 9 and 11 - 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hamborg et al. (United States Patent Publication Number 20140258311 ),  hereinafter Hamborg.
Regarding claim 1 Hamborg teaches a method for generating new insights for multi-dimensional data, (FIG. 3 is a flowchart depicting a method for determining
insights gleaned from multi-dimensional data [0013]) the method comprising: receiving (Fig. 3, (310) access [0065]) a plurality of insight definitions (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) see contingency table Fig. 2 that define insights (one or more insights [0017]) within multi- dimensional data, (gleaned from multi-dimensional data sets [0017]) wherein the multi-dimensional data (multi-dimensional data sets [0017]) comprises a plurality of dimensions (multiple dimensions [0017]) organized in a hierarchical structure, (organized into a hierarchy [0021]) and the insight definitions (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) comprise a plurality of members (number of members [0021]) such as the members 206 of the product dimension include smartphones "xphone", "yphone", and "zphone" [0055]  across the hierarchical dimensions ("product" dimension, "user sentiment" dimension [0055]) that define a slice (slice [0021]) of the multi- dimensional data; (multi-dimensional data sets [0017]) receiving descriptive data (the evaluation of cells by the application against the insight designation threshold and/or the reason determination threshold 207 [0056]) about a candidate insight (candidate insight [0056]) defined by at least one of the insight definitions (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) that corresponds to a candidate slice (slice corresponding to a level from at least a subset of dimensions [0020] such as member representing Ontario (existing at the Province level of the hierarchy) [0020] of the multi-dimensional data; (multi-dimensional data sets [0017]) and generating a new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207) based on the candidate insight, (candidate insight [0056]) wherein the new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207) corresponds to a new slice (slice corresponding to a level from at least a subset of dimensions [0020] such as City level of the hierarchy of the geography dimension [0021] of the multi-dimensional data, (multi-dimensional data sets [0017])  and the new slice (slice corresponding to a level from at least a subset of dimensions [0020] such as City level of the hierarchy of the geography dimension [0021] of the multi-dimensional data (multi-dimensional data sets [0017]) is proximate (e.g., Month, Quarter, and Year for the Time dimension; City, Province, and Country for
the Geography dimension, etc.) [0019]) to the candidate slice (slice corresponding to a level from at least a subset of dimensions [0020] such as member representing Ontario (existing at the Province level of the hierarchy) [0020] of the multi-dimensional data (multi-dimensional data sets [0017]) with respect to the hierarchical structure (hierarchies [0024])
	Claims 11 and 20 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Hamborg teaches the method of claim 1.
Hamborg further teaches  wherein the received descriptive data  (the evaluation of cells by the application against the insight designation threshold and/or the reason determination threshold 207 [0056]) comprises feedback (user sentiments [0059]) such as “feedback” about the candidate insight (candidate insight [0056]) and the candidate insight (candidate insight [0056]) can be selected (selected [0066]) based on the feedback  (user sentiments [0059])  such as “feedback’
Claim 12 corresponds to claim 2 and is rejected accordingly
Regarding claim 3 Hamborg teaches the method of claim 1.
Hamborg further teaches  wherein, for at least a first dimension, (Fig. 2, (206) product dimension [0055]) the insight definition (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) see contingency table Fig. 2 for the candidate insight (candidate insight [0056]) comprises a first candidate member (Fig. 2, (206) “xphone” [0055]) of the first dimension, (Fig. 2, (206) product dimension [0055]) the new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207) comprises a first new member (“yphone” [0055]) of the first dimension, (Fig. 2, (206) product dimension [0055]) and the first new member (“yphone” [0055]) is a sibling to the first candidate member (Fig. 2, (206) “xphone” [0055]) with respect to the hierarchical structure  (hierarchies [0024])
	Claim 13 corresponds to claim 3 and is rejected accordingly

Regarding claim 4 Hamborg teaches the method of claim 3.
Hamborg further teaches  wherein the new slice  (slice corresponding to a level from at least a subset of dimensions [0020] such as City level of the hierarchy of the geography dimension [0021] of the multi-dimensional data (multi-dimensional data sets [0017]) is proximate (City, Province, and Country for the Geography dimension, etc.) [0019]) to the candidate slice (slice corresponding to a level from at least a subset such as member representing Ontario (existing at the Province level of the hierarchy) [0020] of the multi-dimensional data (multi-dimensional data sets [0017]) with respect to the hierarchical structure (hierarchies [0024]) based on the first candidate member  (Fig. 2, (206) “xphone” [0055]) of the first dimension , (Fig. 2, (206) product dimension [0055]) being a sibling (both are members of the product dimension [0055])  of the first new member (“yphone” [0055]) of the first dimension  (Fig. 2, (206) product dimension [0055])
Claim 14 corresponds to claim 4 and is rejected accordingly

Regarding claim 5 Hamborg teaches the method of claim 3.
Hamborg further teaches  wherein, for at least a second dimension, (“geography” dimension [0019]) the insight definition (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) for the candidate insight (candidate insight [0056]) comprises a second candidate member (“Ottawa” [0021]) of the second dimension, (“Geography” dimension [0019]) the new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207) comprises a second new member  (“Ontario” [0021]) of the second dimension, (“geography” dimension [0019]) and the second new member (“Ontario” [0021]) is a parent (“Ottawa” is child to “Ontario” [0021]) to the second candidate member (“Ottawa” [0021]) with respect to the hierarchical structure  (hierarchies [0024])
Claim 15 corresponds to claim 5 and is rejected accordingly

Regarding claim 6 Hamborg teaches the method of claim 5.
Hamborg further teaches   wherein the new slice  (slice corresponding to a level from at least a subset of dimensions [0020] such as City level of the hierarchy of the geography dimension [0021] of the multi-dimensional data (multi-dimensional data sets [0017]) is larger (Fig. 5, (515) candidate ratio greater than the baseline ration by at least a threshold magnitude) than the candidate slice (slice corresponding to a level from at least a subset of dimensions [0020] such as member representing Ontario (existing at the Province level of the hierarchy) [0020of the multi-dimensional data (multi-dimensional data sets [0017]) with respect to the hierarchical structure (hierarchies [0024]) at least based on the second new member (“Ontario” [0021])  being a parent (“Ottawa” is child to “Ontario” [0021]) to the second candidate member   (“Ottawa” [0021])
Claim 16 corresponds to claim 6 and is rejected accordingly



Regarding claim 7 Hamborg teaches the method of claim 3.
Hamborg further teaches   further comprising: generating the new insight definition (“xphone negative” insight [0063]) based on the candidate insight (candidate insight [0056])  such as “battery” is 50%, which is 41% higher than the baseline ratio of “battery” of 9% [0063] and another candidate insight (candidate insight [0056])  such as “GPS", expressed as a percentage, is 13%, which is only 3% higher than the baseline
ratio of "GPS" of 10%. [0062] defined by at least one of the insight definitions  (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) that corresponds to another candidate slice (slice corresponding to a level from at least a subset of dimensions [0020]  such as (Fig. 2, cross section of members of product dimension with members of user sentiment dimension corresponding to “ambivalent” [0055]) of the multi-dimensional data, (multi-dimensional data sets [0017]) wherein the new slice (slice corresponding to a level from at least a subset of dimensions [0020]  such as (Fig. 2, cross section of members of product dimension with members of user sentiment dimension corresponding to “negative” [0055]) of the multi-dimensional data (multi-dimensional data sets [0017]) is proximate (Fig. 2 “Contingency Table” negative is next to neutral [0044]) to the candidate slice (slice corresponding to a level from at least a subset of dimensions [0020]  such as (Fig. 2, cross section of members of product dimension with members of user sentiment dimension corresponding to “neutral” [0055]) of the multi- dimensional data (multi-dimensional data sets [0017]) and the another candidate slice (slice corresponding to a level from at least a subset of dimensions [0020]  such as (Fig. 2, cross section of members of product dimension with members of user sentiment dimension corresponding to “positive” [0055]) of the multi-dimensional data (multi-dimensional data sets [0017]) with respect to the hierarchical structure   (hierarchies [0024])
Claim 17 corresponds to claim 7 and is rejected accordingly

Regarding claim 8 Hamborg teaches the method of claim 7.
Hamborg further teaches   wherein, for at least the first dimension, (Fig. 2, (206) product dimension [0055])  the insight definition  (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) for the candidate insight (“xphone negative” insight [0057]) and the insight definition (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055])  for the another candidate insight (Fig. 2 “xphone neutral” insight [0053]) see Fig 2, Contingency Table both comprise the first candidate member (Fig. 2, “xphone” [0053])   for the first dimension  (Fig. 2, (206) product dimension [0055])  
Claim 18 corresponds to claim 8 and is rejected accordingly



Regarding claim 9 Hamborg teaches the method of claim 7.
Hamborg further teaches   wherein, for at least a second dimension, (Geography dimension [0019]) the insight definition (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) for the candidate insight (candidate insight [0056])  comprises a second candidate member (Ontario [0021])  of the second dimension, (Geography dimension [0019]) the insight definition (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) for the another insight (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055])  comprises a third candidate member (Ottawa [0021]) for the second dimension, (Geography dimension [0019])  the new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207) comprises a second new member (Canada [0021]) for the second dimension, (Geography dimension [0019])  and the second new member (Canada [0021]) is a common parent (member representing Ottawa arranged as a child of Ontario and similarly a member representing Ontario arranged as a child of Canada [0021]) of the second candidate member (Ontario [0021]) and the third candidate member (Ottawa [0021]) with respect to the hierarchical structure  (hierarchies [0024])
Claim 19 corresponds to claim 9 and is rejected accordingly


Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Hamborg et al. (United States Patent Publication Number 20140258311 ),  hereinafter Hamborg in view of Dvorak  et al. (United States Patent Number 7092929), hereinafter referred to as Dvorak.
Regarding claim 10 Hamborg teaches the method of claim 1.
Hamborg further teaches   wherein the candidate insight (candidate insight [0056])  and a plurality of other insights (Fig. 3, (320) one or more insights [0066]) are generated based on (Fig. 3, (310) generated based on [0066]) the insight definitions and the multi-dimensional data, (multi-dimensional data sets [0017]) a plurality of new insights (Fig. 3, (320) one or more insights [0066]) are generated based on (Fig. 3, (310) generated based on [0066]) the new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207)  and the multi-dimensional data, (multi-dimensional data sets [0017]) 
Hamborg does not fully disclose and one or more of the generated insights represent anomalies in the multi-dimensional data.
Dvorak teaches one or more of the generated (generated Col. 9 ln 23) insights (insights Col. 16 ln 9) represent anomalies (anomalies Col. 22 ln 8) in the multi-dimensional data (database Col. 30 ln 61) such as “multi-dimensional data”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamborg to incorporate the teachings of Dvorak whereby   and one or more of the generated insights represent anomalies in the multi-dimensional data. By doing so the blending of projections and in-season results is done in a way to not over react to random selling anomalies while not under reacting to real  differences in what was expected and what is actually happening in the new item selling. Dvorak Col. 16 ln 47 - 51


Examiner's Request
8. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

9. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.

	Gogi et al., “A preliminary study on the role of simulation models in generating insights” 2014 teaches”simulation of models in generated insights” page 3621
10.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
11/18/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166